DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sargeant et al. (US 2005/0236924).
With respect to claims 1, 10, 11, 15 and 16, Sargeant et al. teach a double insulated stator core arrangement, comprising a plurality of stator donuts (Fig.4, Item 10) defining a stator core, each donut including a plurality of circumferentially disposed notches (Fig.4, Item 12)  around an outer perimeter of the donut 5that align with notches in other stator donuts and form slots extending the length of the stator core, each notch including opposing 
Nevertheless, Seargeant et al. suggest the use of a layer of insulation (Fig.7,item 30) when it is desirable in certain applications (¶ [0033]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to provide a layer of insulation interposed between the groove and the respective donut wedge set so that the insulation layer abuts the surface of the groove because it would electrically isolate the stator donut from a stator frame of a generator in this manner improving the overall performance of the generator.
With respect to claims 2 – 5, 12 – 14 and 17 – 20, Sargeant et al. teach wherein the insulation layer comprises an insulation channel bonded to the wedge set; wherein the 20insulation channel is bonded to the wedge set; and wherein the insulation channel surrounds the donut wedge within the groove (Fig.7). The Examiner considers that it would have been an obvious matter of design choice to employ a glass epoxy composite as the adhesive for the insulation layer or to employ any other material with the insulation layer because it would provide a desired performance as necessitated by the specific requirements of the particular application without departing from the scope and spirit of the Sargeant et al. invention. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
  With respect to claims 6 – 9, Sargeant et al. teach the limitations described in the claims (Figs.1,4 and 7, ¶ [0021] – [0028]).

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 18, 2021